EXHIBIT 10.1


NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE INSULET CORPORATION THIRD AMENDED AND RESTATED
2007 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:    
No. of Option Shares:    
Option Exercise Price per Share:    
Grant Date:    
Expiration Date:    
    
Pursuant to the Insulet Corporation Third Amended and Restated 2007 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”), Insulet
Corporation (the “Company”) hereby grants to the Optionee named above an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $0.001 per
share (the “Stock”), of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein
and in the Plan.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be vested and exercisable as follows: 25% of the number of Option Shares
as set forth above shall become vested and exercisable on the first anniversary
of the Grant Date and the remaining number of Option Shares set forth above
shall become vested and exercisable in 12 equal quarterly installments
thereafter so long as the Optionee remains an employee of the Company or a
Subsidiary on such vesting dates. Once exercisable, this Stock Option shall
continue to be exercisable at any time or times prior to the close of business
on the Expiration Date, subject to the provisions hereof and of the Plan.
2.    Manner of Exercise.
(a)    The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable


1



--------------------------------------------------------------------------------

EXHIBIT 10.1


instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the option purchase price, provided
that in the event the Optionee chooses to pay the option purchase price as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or
(iv) a combination of (i), (ii) and (iii) above. Payment instruments will be
received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c)    The minimum number of shares with respect to which this Stock Option may
be exercised at any one time shall be 100 shares, unless the number of shares
with respect to which this Stock Option is being exercised is the total number
of shares subject to exercise under this Stock Option at the time.
(d)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3.    Termination of Employment. If the Optionee’s employment by the Company or
a Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a)    Termination Due to Death. If the Optionee’s employment terminates by
reason of the Optionee’s death, any portion of this Stock Option outstanding on
such date shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.


2



--------------------------------------------------------------------------------

EXHIBIT 10.1


(b)    Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.
(c)    Termination for Cause. If the Optionee’s employment terminates for Cause
(as defined below), any portion of this Stock Option outstanding on such date
shall terminate immediately and be of no further force and effect.
(d)    Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.
(e)    Termination in Connection with a Sale Event. If the Optionee’s employment
is terminated by the Company without Cause or by the Optionee for Good Reason in
either case within 24 months after a Sale Event, this Stock Option shall
immediately become 100% vested and exercisable as of the date of such
termination.
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Optionee constituting a
material act of willful misconduct in connection with the performance of
Optionee’s duties to the Company, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; or (ii) the commission by the Optionee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Optionee that would reasonably be expected to result in
material injury to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or (iii) willful and deliberate material
non-performance by the Optionee of his duties to the Company (other than by
reason of the Optionee’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from the Company; or  (iv) a breach by the Optionee of any of
the provisions contained any agreements between Optionee and the Company
relating to noncompetition, nonsolicitation, nondisclosure and/or assignment of
inventions; or (v) a material violation by the Optionee of the Company’s
employment policies which has continued following written notice of such
violation from the Company; or (vi) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation.  For purposes of clauses (i), (iii) or (vi) hereof, no act, or
failure to act, on Optionee’s part shall be deemed “willful” unless done, or


3



--------------------------------------------------------------------------------

EXHIBIT 10.1


omitted to be done, by the Optionee without reasonable belief that the
Optionee’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.


4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
6.    Tax Withholding. The Optionee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
7.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.
8.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


4



--------------------------------------------------------------------------------

EXHIBIT 10.1


10.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
11.    Clawback. The Optionee agrees and acknowledges that the entire Stock
Option, whether or not vested or exercised, is subject to the terms and
provisions of the Company’s Policy for Recoupment of Incentive Compensation, to
the extent applicable.




INSULET CORPORATION


______________________________
By:    Patrick J. Sullivan
Title: Chief Executive Officer


______________________________
Optionee Name
Optionee Acceptance Date


5



--------------------------------------------------------------------------------

EXHIBIT 10.1




Appendix
Country specific terms and conditions for non-US Participants
This Appendix includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and this Agreement.


GERMANY
No public offering in Germany: Award Recipients may not offer the shares of
common stock acquired pursuant to an award under the Plan publicly in Germany.
Shares may only be sold in Germany in accordance with the restrictions of the
German Securities Prospectus Act (Wertpapierprospektgesetz).
No investment advice: The Company does not offer investment advice in respect of
the exercising of Awards. Please consult your personal investment and tax
advisor if you are unsure whether to exercise your awards.


Tax Obligations:  The following provisions supplement Section 6 of the
Agreement:


Any reference to "Federal income tax(es)" or "Federal tax(es)" shall comprehend
German individual income and ancillary taxes (Einkommensteuer,
Solidaritätszuschlag, Kirchensteuer) to be withheld by the Company or, if
different, the legal entity that qualifies as the employer (Arbeitgeber) for
German wage tax (Lohnsteuer). The provisions in Section 6 (as amended by the
foregoing sentence) shall apply mutatis mutandis to the employee's share of
contributions to the social security system (Sozialversicherungsbeiträge,
encompassing esp. contributions to the Krankenversicherung, Pflegeversicherung,
Rentenversicherung and Arbeitslosenversicherung).


The Optionee irrevocably agrees to indemnify and keep indemnified the Company
and/or the employer (Arbeitgeber) for German wage tax purposes for any secondary
liability in relation to tax or social security contributions under the German
wage tax / withholding at source system in respect of the exercise of the Option
and the acquisition of any Shares.


If the employer for German wage tax purposes is a legal entity different from
the Company the Optionee shall notify the employer of the purchase / transfer to
the Optionee of any shares of Stock upon exercise of the Stock Option.


UNITED KINGDOM


Termination of employment: The following provisions supplement Section 3 of the
Agreement:




6



--------------------------------------------------------------------------------

EXHIBIT 10.1


For the purposes of this Agreement, the date of termination of the Optionee's
employment shall be the date the Optionee is no longer actively providing
services to the Company or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any), and unless otherwise determined
by the Administrator, (i) the exercisability and/or vesting schedule of this
Stock Option will not continue during or be extended by any notice period (e.g.,
the Optionee's period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Optionee is employed or the terms of the
Optionee’s employment agreement, if any); and (ii) the period (if any) during
which the Optionee may exercise this Stock Option after the termination of the
Optionee’s employment will commence on the date the Optionee ceases to actively
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where the Optionee is employed or terms of
the Optionee’s employment agreement, if any; the Administrator shall have the
exclusive discretion to determine when the Optionee is no longer actively
providing services for the purposes hereof (including whether the Optionee may
still be considered providing service while on a leave of absence).


Tax Obligations.  The following provisions supplement Section 6 of the
Agreement:


If payment or withholding of the applicable income tax (including the Employer’s
NIC Liability, as defined below) is not made within ninety (90) days of the
event giving rise to such liability to tax (the “Due Date”) or such other period
specified in section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 ("ITEPA"), the amount of any uncollected income tax will constitute a
loan owed by Optionee to the relevant employer entity ("Employer"), effective on
the Due Date. Optionee agrees that the loan will bear interest at the
then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in Section 6
of the Agreement and Section 15 of the Plan.


Notwithstanding the foregoing, if Optionee is a director or executive officer of
the Company (within the meaning of Paragraph 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Optionee will not be eligible for such a loan
to cover the income taxes. In the event that Optionee is such a director or
executive officer and the income taxes are not collected from or paid by
Optionee by the Due Date, the amount of any uncollected income taxes will
constitute a benefit to Optionee on which additional income tax and national
insurance contributions (including the Employer’s NIC Liability, as defined
below) will be payable. Optionee will be responsible for reporting and paying
any income tax and national insurance contributions (including the Employer’s
Liability, as defined below) due on this additional benefit directly to HMRC
under the self-assessment regime.


The Optionee irrevocably agrees to indemnify and keep indemnified the Company
and/or the Employer for any liability in relation to income tax under the U.K.
Pay As You Earn system, including Employer's NIC Liability in respect of the
exercise of the Option, the acquisition and disposal of any Shares.


7



--------------------------------------------------------------------------------

EXHIBIT 10.1




Joint Election.  As a condition of Optionee’s participation in the Plan and the
exercise of the Option, Optionee agrees to accept any liability for secondary
Class 1 national insurance contributions which may be payable by the Company
and/or the Employer in connection with the exercise of the Option (the
“Employer’s NIC Liability”). Without prejudice to the foregoing, Optionee agrees
to enter into a joint election with the Company and the Employer, the form of
such joint election being formally approved by HMRC (the “Joint Election”), and
any other required consent or elections. Optionee further agrees to enter into
such other Joint Elections as may be required between Optionee and any successor
to the Company and/or the Employer. Optionee further agrees that the Company
and/or the Employer may collect the Employer’s NIC Liability from Optionee by
any of the means set forth in Section 6 of the Agreement and Section 15 of the
Plan.


If Optionee does not enter into the Joint Election prior to the exercise of the
Option, Optionee will forfeit the Option and any Stock will be returned to the
Company at no cost to the Company, without any liability to the Company and/or
the Employer.








8

